DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	Applicant’s election of Group 1 and Species A1 is acknowledged. The election has been made with traverse. 
	Applicant argues that it would not impose an undue burden to search and examine Groups 1 and 2 together. 
	Examiner does not find this persuasive because Group 1 and 2 are notably different in that Group 1 requires exposing the filament to radiation whereas Group 2 requires exposing the preform to radiation. The specification indicates that the radiation causes the polymer to crosslink. Crosslinking a filament is not the same as crosslinking a preform. These are different inventions and search and examination of all the pending claims cannot be made without serious burden for the reasons set forth in the restriction requirement.
Applicant has not shown that these differences are not patentably distinct, obvious variants, or would otherwise not present a search and examination burden for any reason. Applicant's arguments are not persuasive because they amount to a general allegation and fails distinctly and specifically point out the supposed errors upon which the applicant relies for his or her conclusion that the requirement is in error. The requirement is still deemed proper and is therefore made FINAL.

Claim Interpretation
The limitation of “a thermoplastic base material…. chemical agents being configured to modify a polymer chain of the base material” means that the thermoplastic is crosslinked (e.g., spec at P0015, P0023, P0026).
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claim(s) 6 and 10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In reference to claim 6, the limitation “two active crosslinking agents in equal amounts” is unclear if this requires equal amounts of crosslinking provided by each agent, equal amounts of volume provided by each agent, equal amounts of weight provided by each agent, or some other metric. Based on the specification at P0026 of the PGPUB, it seems that Applicant intends to claim -- two active crosslinking agents in equal weights--.
In reference to claim 10, the limitation “preform shape includes… contoured profile that corresponds to a body part” is unclear as to whether this means that the shape has a profile of a body part or whether the shape has a profile that may cooperate with a body part. 
Furthermore, the description of the invention does not seem to support either interpretation. Rather, the specification indicates that the preform is shaped by pressing against a body part after printing (PGPUB P0013). 
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim 17 and 7-10 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cook (US 20180257266 A1).
In reference to claim 17, Cook discloses a method for forming a preform for a thermoplastic retention device, the method comprising:
providing a thermoplastic base material  (“"curable resin" may be a traditional resin or resin type product, or may be a plastic or plastic-like substance, a rubber or rubber-like substance, a PVC-type material, or other similar” [P0023]);
blending the base material with one or more chemical agents to form a polymer blend, the one or more chemical agents being configured to modify a polymer chain of the base material when the polymer blend is exposed to radiation (“curable resin … may be a catalyzed resin” [P0045] and “curing of the resin can be accomplished in a dedicated curing chamber which can supply the required lighting” [P0034]. If the curable resin is catalyzed and cured then it must have a catalyzing curative agent blended);
forming the polymer blend into a filament sized for a three-dimensional printing platform (“a filament” [P0028] for deposition by a “CNC system” [P0030]. Deposition of filament by a CNC system requires that the a filament sized for a three-dimensional printing platform.);
exposing the filament to radiation sufficient to cause a reaction between the one or more chemical agents and the base material (“curing of the resin can be accomplished in a dedicated curing chamber which can supply the required lighting” [P0034].); and
printing a preform shape from the filament using the three-dimensional printing platform (“filament 48 is extruded from die needle 24, at step 104, … by CNC system 12. The pre-set pattern is preferably programmed into the CNC system” [P0030]).

Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the method such that the CNC machines that deposit material of Cook was a three-dimensional printing platform as claimed.
	In reference to claim 7, Cook discloses the method as in claim 17.
Cook further discloses wherein the three-dimensional printing platform includes a fused deposition modeling (FDM)-based three-dimensional printer (See Fig 20, Claim 1, and “filaments for additive manufacturing” [Abstract]).
	In reference to claim 8, Cook discloses the method as in claim 17.
Cook further discloses wherein printing the preform shape includes:
printing a flat layer with multiple lattice patterns of different densities (See Fig 12, layer 68 vs 52).
	In reference to claim 9, Cook discloses the method as in claim 17.
Cook further discloses wherein printing the preform shape includes:
printing a base layer having a first thickness, and

In reference to claim 10, Cook discloses the method as in claim 17.
Cook further discloses wherein printing the preform shape includes:
printing a three-dimensional, contoured profile that corresponds to a body part (Fig 12 shows a flat profile which corresponds to a flat body part).
In reference to claim 12, Cook discloses the method as in claim 17.
Cook further discloses after the exposing, securing the printed preform shape to a rigid frame (“coated filament 48 continues to be directed about pins 30 according to the pre-set pattern, and subsequent filament layers 52 continue to be formed on frame” [P0032]).
In reference to claim 13, Cook discloses the method as in claim 17.
Cook further discloses wherein printing the preform shape includes:
printing one or more solid portions and one or more lattice portions within a single layer (Fig 10-12).
In reference to claim 14, Cook discloses the method as in claim 17.
Cook further discloses providing a second thermoplastic base material (“"curable resin" may be a traditional resin or resin type product, or may be a plastic or plastic-like substance, a rubber or rubber-like substance, a PVC-type material, or other similar” [P0023] and “second curable resin” [P0045]);
blending the second thermoplastic base material with one or more of the chemical agents to form a second polymer blend (“second curable resin may be a catalyzed resin” [P0045] and “curing of the resin can be accomplished in a dedicated 
forming the second polymer blend into another filament sized for the three-dimensional printing platform (“a second filament, not shown, is coated in a second curable resin” [P0038]),
wherein printing the preform shape comprises printing the preform shape to include material from the filament and the other filament using the three-dimensional printing platform (“the filament stack comprises filament layers coated in the first curable resin alternating with filament layers coated in the second curable resin” [P0017]).
In reference to claim 15, Cook discloses the method as in claim 14.
Cook further discloses wherein the second polymer blend, after the exposing the printed preform shape to radiation, exhibits different material properties than the polymer blend (“the second filament and/or the second resin may have different characteristics from filament 46 and the first curable resin” [P0038]).
In reference to claim 16, Cook discloses the method as in claim 17.
Cook further discloses wherein, when exposing the printed preform shape to radiation, the reaction lengthens the polymer chain of the base material (“curing” [P0034]).
	Claim 4-6, 11, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cook (US 20180257266 A1) as applied above and further in view of Cuypers (US 20150000679 A1).
In reference to claim 4, the combination discloses the method as in claim 17.

In reference to claim 5, the combination discloses the method as in claim 17.
Cuypers further discloses wherein the one or more chemical agents include triallylcyanurate and trimethylolpropane trimethacrylate (“triallyl cyanurate, triallyl isocyanurate, pentaerthritol tetramethacrylate, ethylene glycol, dimethacrylate, diallyl maleate, dipropargyl monoallyl cyanurate, and other derivatives and mixtures thereof” [P0025]. The mixture reasonably overlaps the use of triallyl cyanurate and pentaerthritol tetramethacrylate at least because pentaerthritol tetramethacrylate (left) comprises trimethylolpropane trimethacrylate (right) as shown below:

    PNG
    media_image1.png
    225
    225
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    325
    269
    media_image2.png
    Greyscale

PETA (left) and trimethylolpropane trimethacrylate (right)).
In reference to claim 6, the combination discloses the method as in claim 17.
Cuypers further discloses wherein the one or more chemical agents include exactly two active crosslinking agents in equal amounts (“triallyl cyanurate, triallyl isocyanurate, pentaerthritol tetramethacrylate, ethylene glycol, dimethacrylate, diallyl 
In reference to claim 18, Cook discloses the method as in claim 17.
Cook further discloses wherein the thermoplastic base is a curable material and a plastic (P0023), but does not disclose wherein the thermoplastic base material includes polycaprolactone (PCL).
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, thermoplastic retention devices, Cuypers discloses a curable material and a plastic that includes polycaprolactone (Abstract).
The combination would be achievable by integrating the Cuypers PCL into the Cook method in order provide a suitable curable plastic material as required by Cook; or, integrating the Cuypers PCL into the Cook method in order use the Cook manufacturing method to form the article of Cuypers (e.g., claim 12)
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the method such that the thermoplastic base material includes polycaprolactone.
A person having ordinary skill in the art would have been specifically motivated to integrate the Cuypers PCL into the Cook method in order provide a suitable curable plastic material as required by Cook. Furthermore, a person having ordinary skill in the art would have been specifically motivated to integrate the Cuypers PCL into the Cook method in order apply the Cook manufacturing method to form the article of Cuypers; 
In reference to claim 19, the combination discloses the method as in claim 17.
Cuypers further discloses wherein the one or more chemical agents include one or more trifunctional monomers (“triallyl cyanurate, triallyl isocyanurate” [P0025]).
In reference to claim 11 and 20, the combination discloses the method as in claim 17.
Cuypers further discloses wherein exposing the filament to radiation includes:
exposing the filament to gamma radiation (“the use of .gamma.-radiation, known from the state of the art” [P0012]).
Cuypers does not teach that the gamma radiation is between 0.1 to 1.0 Megarads, however, it would have been obvious to optimize the radiation in order to achieve curing the composition as required by the prior art and thereby arrive at the claimed invention.
Claim 7, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kozar (US 20180202080 A1).
	In reference to claim 17, Kozar discloses a method for forming a preform for a thermoplastic retention device (“Fused filament fabrication is a 3D printing process that uses a continuous filament of material, typically a thermoplastic that is dispensed, or extruded… to manufacture a part” [P0002]), the method comprising:

blending the base material with one or more chemical agents to form a polymer blend, the one or more chemical agents being configured to modify a polymer chain of the base material when the polymer blend is exposed to radiation (“curable material” is a material that is configured to be hardened as a result of cross-linking of polymer chains,” [P0037]);
forming the polymer blend into a filament sized for a three-dimensional printing platform (“multi-part filaments 10 in which both the first material 18 and the second material 20 are curable materials” [P0038]);
exposing the filament to radiation sufficient to cause a reaction between the one or more chemical agents and the base material (“the curing energy source 64 may deliver the curing energy 66 to the multi-part filament 10” [P0055] and “ultraviolet light” [P0037]. See Fig 20); and
printing a preform shape from the filament using the three-dimensional printing platform (See Fig 20, Claim 1, and “filaments for additive manufacturing” [Abstract]).
Kozar does not use the term “three-dimensional printing”, however Kozar further discloses” additive manufacturing” (Abstract). A additive manufacturing machine that deposits a filament material overlaps with and renders the claimed three-dimensional printing platform obvious. A three-dimensional printing platform is one of a finite number of identified, predictable solutions, with a reasonable expectation of success from within the genus of additive manufacturing machines that deposit filament materials.

	In reference to claim 7, Kozar discloses the method as in claim 17.
Kozar further discloses wherein the three-dimensional printing platform includes a fused deposition modeling (FDM)-based three-dimensional printer (See Fig 20, Claim 1, and “filaments for additive manufacturing” [Abstract]).
	In reference to claim 16, Kozar discloses the method as in claim 17.
Kozar further discloses wherein, when exposing the printed preform shape to radiation, the reaction lengthens the polymer chain of the base material (“a “curable material” is a material that is configured to be hardened as a result of cross-linking of polymer chains” [P0037]). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20070156141 A1
US 20140356585 A1
US 20090101278 A1
US 20180001547 A1
US 20160159009 A1
US 20170332733 A1
	US 20180098919 A1
	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS R KRASNOW/Examiner, Art Unit 1744